So ce NN DH CA BR WY WH =

VN NY NY NY NY NY YN HN &— we eye ew em ew we ee ee
on DU FF Ww NH K§ SC Owe DDH BR WwW BY BH OS

 

 

Case 2:19-cv-01746-RFB-VCF Document 8 Filed 10/30/19 Page 1 of 3

JENNIFER BERGH

Nevada Bar No. 14480

QUILLING SELANDER LOWNDS
WINSLETT & MOSER, P.C. ——_ FILED ____ RECEIVED
6900 N. Dallas Parkway, Suite 800 ——— ENTERED ——— SERVED ON
Plano, Texas 75024 COUNSEL/PARTIES OF RECORD
Telephone: (214) 560-5460
Facsimile: (214) 871-2111

jbergh@qslwm.com
Counsel for Trans Union LLC

 

 

  
   

CLERK US DISTRICT COU
DISTRICT OF NEVADA "

**Designated Attorney for Personal Service** BY: ————— CEP YTY
Trevor Waite, Esq.

Nevada Bar No.: 13779
6605 Grand Montecito Parkway, Suite 200 .
Las Vegas, NV 89149

 

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEVADA © RpTR

MIRA PEEBLES, Case No. 2:19-cv-01746-RF B-VCF
Plaintiff, JOINT STIPULATION AND ORDER
v. EXTENDING DEFENDANT TRANS

UNION LLC’S TIME TO FILE AN
ANSWER OR OTHERWISE RESPOND
TO PLAINTIFF’S COMPLAINT (FIRST
REQUEST)

SELECT PORTFOLIO SERVICING, INC.,
AMERICAN HONDA FINANCE CORP.,
EQUIFAX INFORMATION SERVICES LLC,
and TRANSUNION LLC,

Defendants.

 

Plaintiff Mira Peebles (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by
and through their respective counsel, file this Joint Stipulation Extending Defendant Trans
Union’s Time to File an Answer or Otherwise Respond to Plaintiff's Complaint.

On October 8, 2019, Plaintiff filed her Complaint. The current deadline for Trans Union
to answer or otherwise respond to Plaintiff's Complaint is October 30, 2019. The allegations in
Plaintiff's complaint date back to June 2018 and relate to one account allegedly reporting on
Plaintiff's credit file. Trans Union needs additional time to locate and assemble the documents
relating to Plaintiff's claims and Trans Union’s counsel will need additional time to review the

documents and respond to the allegations in Plaintiff's Complaint.

4023563.1

 
o ee NX DH A FF WY NO &

N NO NO NY NO NO NO —O RO ww mmm eo eo
ao NNO OW FF WD Ne -—-= GS OD OW ND DH FR WH HB KY OC

 

 

Case 2:19-cv-01746-RFB-VCF Document 8 Filed 10/30/19 Page 2 of 3

Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

otherwise respond to Plaintiff's Complaint up to and including November 20, 2019. This is the

first stipulation for extension of time for Trans Union to respond to Plaintiff's Complaint

Dated this 30th day of October 2019.

4023563.1

QUILLING SELANDER LOWNDS
WINSLETT & MOSER, P.C.

/s/ Jennifer Bergh

 

Jennifer Bergh

Nevada Bar No. 14480

6900 N. Dallas Parkway, Suite 800
Plano, Texas 75024

Telephone: (214) 560-5460
Facsimile: (214) 871-2111

jbergh@gslwm.com

COUNSEL FOR TRANS UNION LLC

KNEPPER & CLARK, LLC HAINES & KRIEGER,
LLC

/s/ Shaina R. Plaksin

 

Matthew I. Knepper, Nevada Bar No. 12796
Miles N. Clark, Nevada Bar No. 13848
Shaina R. Plaksin, Nevada Bar No. 13935
10040 W. Cheyenne Ave., Suite170-109
Las Vegas, NV 89129

Telephone: (702) 825-6060

Facsimile: (702) 447-8048

Email: matthew.knepper@knepperclark.com
Email: miles.clark@knepperclark.com

and

David H. Krieger, Nevada Bar No. 9086
8985 S. Eastern Avenue, Suite 350
Henderson, NV 89123

Telephone: (702) 880-5554

Facsimile: (702) 383-5518

Email: dkrieger@hainesandkrieger.com

 
oOo Oo NN DH UW FF WD VN

Nw N NY NO NN N NY Ne em ew ew eS ee Oe OU OU
ao ND YW FF YBN KF Go we RB AnD eR DH 2S

 

 

Case 2:19-cv-01746-RFB-VCF Document 8 Filed 10/30/19 Page 3 of 3

ORDER

The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

otherwise respond is so ORDERED AND ADJUDGED.

4023563.1

 

2135
Dated this BlPaay of Ccrdbey 2019.

 

 

UNITED STATES MAGISTRATE JUDGE

CAM FERENBACH
U.S. MAGISTRATE JUDGE

 
